NUMBER 13-19-00513-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG
____________________________________________________________

MARIA DOLORES GARCIA,                                                                       Appellant,

                                                    v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 437th District Court
                    of Bexar County, Texas.
____________________________________________________________

                                 ORDER ABATING APPEAL
   Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                          Order Per Curiam

        This matter is before the Court because the reporter’s record has not been filed. 1

On September 10, 2019, a portion of the reporter’s record was filed by court reporter


        1 This case is before the Court on transfer from the Fourth Court of Appeals in San Antonio pursuant

to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. §
73.001.
Linda Hernandez. The portion of the record reported by court reporter Roxanne Pena

has yet to be filed. On October 22, 2019 this Court notified Pena the reporter’s record

was late and directed her to respond within ten days. Pena has not contacted this Court

or filed her portion of the reporter’s record.

       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly, this appeal

is ABATED and the cause REMANDED to the trial court.

       The court shall further determine if the reporter’s record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f),

if necessary. Otherwise, the court shall determine what steps are necessary to ensure

the prompt preparation of a reporter's record and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                     PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of November, 2019.




                                                 2